This is an action by the plaintiff to recover of the defendant General American Life Insurance Company upon a life insurance policy issued by the Missouri State Life Insurance Company. The plaintiff alleged and offered evidence tending to prove that the Missouri State Life Insurance Company issued a policy upon the life of the *Page 263 
plaintiff's husband in which the plaintiff was named as beneficiary, that plaintiff's husband was killed while the policy was in effect, and that demand had been made upon the defendant for payment of the death benefits stipulated in the policy which had been denied; plaintiff further alleged that "the defendant became owner of all the assets and liabilities of the Missouri State Life Insurance Company, including the assets and liabilities on the above named policy, and is now liable to the same extent as the said Missouri State Life Insurance was before it was taken over by the defendant"; but offered evidence tending to show only that "the defendant became owner of all assets of the Missouri State Life Insurance Company."
At the close of the plaintiff's evidence the court sustained defendant's motion for a judgment as in case of nonsuit, and from judgment accordant therewith the plaintiff appealed, assigning error.
"The fact that one corporation has purchased and taken a conveyance of the property of another corporation does not alone make the vendee liable for the debts of the vendor." Begnell v. Coach Line, 198 N.C. 688.
The judgment of the Superior Court is
Affirmed.